Citation Nr: 1503617	
Decision Date: 01/26/15    Archive Date: 02/09/15

DOCKET NO.  10-15 354	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for chronic obstructive pulmonary disease (COPD), to include as secondary to herbicide exposure.

2.  Entitlement to an initial disability rating in excess of 20 percent for diabetes mellitus.

3.  Entitlement to service connection for a sleep disorder, claimed as sleep apnea, to include as secondary to posttraumatic stress disorder (PTSD).

4.  Entitlement to service connection for a liver condition, claimed as fatty liver, to include as secondary to diabetes mellitus.

5.  Entitlement to service connection for hypertension, to include as secondary to diabetes mellitus.

6.  Entitlement to service connection for residuals of a shrapnel injury to the right lower extremity (muscle group XIV).

7.  Entitlement to a total disability evaluation based on individual unemployability due to service-connected disabilities (TDIU) prior to February 4, 2011.


REPRESENTATION

Veteran represented by:	Kenneth Lavan, Attorney


WITNESSES AT HEARING ON APPEAL

Veteran, Veteran's Spouse


ATTORNEY FOR THE BOARD

R. Kipper, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1971 to April 1972, to include service in Vietnam.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of rating decisions of the St. Petersburg, Florida and Nashville, Tennessee Regional Offices (RO) of the Department of Veterans Affairs (VA).

In March 2009, the St. Petersburg RO granted service connection for diabetes and assigned a 20 percent disability rating.  The RO also denied service connection for hypertension, peripheral neuropathy, erectile dysfunction, and residuals of shrapnel injury to the right lower extremity.  In October 2009, the Nashville RO denied service connection for fatty liver, COPD, hyperlipidemia, sleep apnea, and denied entitlement to a TDIU.  Jurisdiction of all the claims subsequently transferred to the Nashville RO.

In June 2012, the Board denied entitlement to service connection for hyperlipidemia and remanded the remaining issues for further development.  In a June 2014 rating decision, the RO granted entitlement to service connection for peripheral neuropathy and erectile dysfunction and granted a TDIU from February 4, 2011.  Where a claim for service connection is granted during the pendency of an appeal, a second notice of disagreement (NOD) must thereafter be timely filed to initiate appellate review concerning the compensation level or the effective date assigned for the disability.  Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997).  The Veteran has not filed a second NOD in regard to either the claim for peripheral neuropathy or the claim for erectile dysfunction, so they are no longer before the Board.  However, as the grant of a TDIU from February 4, 2011, did not represent a total grant of benefits sought on appeal, the claim for a TDIU, prior to February 4, 2011, remains before the Board.  AB v. Brown, 6 Vet. App. 35 (1993).  The issue has been recharacterized accordingly.

Regarding the Veteran's claim of entitlement to service connection for a sleep disorder, the Board notes that the Veteran's initial claim was for service connection for sleep apnea.  The medical evidence of record also indicates that the Veteran has a diagnosis of upper airway resistance syndrome.  The scope of a claim includes any disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record.  Clemons v. Shinseki, 23 Vet. App. 1 (2009); Brokowski v. Shinseki, 23 Vet. App. 79 (2009).  Given the foregoing, the Board has recharacterized the claim as entitlement to service connection for a sleep disorder, claimed as sleep apnea, as styled on the title page.  

In March 2012, the Veteran testified at a hearing before the undersigned Veterans Law Judge.  A transcript of the hearing has been prepared and associated with the claims file.  

In addition to the paper claims file, the Board has reviewed the Veteran's electronic claims files in both Virtual VA and the Veterans Benefits Management System.  A review of the documents in such file reveals that certain documents are potentially relevant to the issues on appeal.  Thus, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.

The issues of entitlement to service connection for a liver condition, entitlement to service connection for a sleep disorder, entitlement to service connection for residuals of shrapnel injury to the right lower extremity, entitlement to service connection for hypertension, entitlement to an initial disability rating in excess of 20 percent for diabetes mellitus, and entitlement to a TDIU prior to February 4, 2011, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran served in Vietnam from August 1971 to April 1972, so his exposure to herbicides is presumed.

2.  The Veteran's COPD was not present during service, and the record evidence does not indicate that COPD had a causal connection or was associated with the Veteran's active military service.


CONCLUSION OF LAW

The criteria for establishing service connection for COPD, to include as due to herbicide exposure, have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duties to Notify and Assist

Under applicable law, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record:  (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and, (3) that the claimant is expected to provide.  This notice must be provided prior to an initial unfavorable decision on a claim by the AOJ.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In addition, the notice requirements apply to all five elements of a service-connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.

Here, a letter from the RO dated in May 2009 provided the Veteran with an explanation of the type of evidence necessary to substantiate his claim, as well as an explanation of what evidence was to be provided by him and what evidence the VA would attempt to obtain on his behalf.  The letter also provided the Veteran with information concerning the rating evaluation and effective dates that could be assigned should service connection be granted, pursuant to Dingess v. Nicholson, 19 Vet. App. 473 (2006).  This letter was provided prior to the initial RO adjudication of his claims.  Thus, the duty to notify has been met.

VA also has a duty to assist the Veteran in the development of the claim.  This duty includes assisting the Veteran in the procurement of service treatment records (STRs) and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The record reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran.  Specifically, the information and evidence that have been associated with the claims file include the Veteran's service treatment records, VA and private treatment records, Social Security Administration records, and lay statements from the Veteran and the Veteran's wife.  

The Board acknowledges that it is remanding the remaining issues, in part, to obtain treatment records pertaining to hospitalization at Cumberland Regional Medical Center in November 2012.  As these records pertain to treatment for diabetes mellitus and renal failure, no useful purpose would be served in remanding the issues of entitlement to service connection for COPD for yet more development.  Such a remand of these issues would result in unnecessarily imposing additional burdens on VA, with no additional benefit flowing to the appellant.  The Court of Appeals for Veteran Claims has held that such remands are to be avoided.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  A VA examination or opinion is deemed necessary only if the evidence of record: (a) contains competent evidence that the claimant has a current disability, or persistent or recurrent symptoms of disability; (b) establishes that the Veteran suffered an event, injury, or disease in service; (c) indicates that the claimed disability or symptoms may be associated with the Veteran's service or other service- connected disability: and (d) does not contain sufficient medical evidence for VA to make a decision on the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c)(4); McClendon v. Nicholson, 20 Vet. App. 79 (2006).  

Concerning the issue of service connection for COPD, the low threshold for affording the Veteran a VA examination is not met.  The Veteran certainly has a diagnosis of COPD and alleges that it is due to exposure to Agent Orange during service.  His service records confirm that he had service in Vietnam; therefore, exposure to herbicides is conceded.  However, as will be explained in further detail below, the record before the Board does not indicate that the Veteran's COPD had a causal connection or was associated with his service.  While the record contains the Veteran's contention that his COPD is due to his military herbicide exposure, he is not competent to make such an opinion.  Moreover, COPD was not noted during service, there is no evidence of it within one year of his separation from service, and it was not manifested until many years after discharge.  As such, the evidence is insufficient to trigger VA's duty to obtain an examination or opinion with respect to the COPD claim.  38 U.S.C.A. § 5103A(d)(1)-(2); see also Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010).

The Veteran testified at a Board hearing in April 2005.  The hearing was adequate as the Veterans Law Judge who conducted the hearing explained the issue and identified possible sources of evidence that may have been overlooked.  38 C.F.R. 3.103(c)(2); Bryant v. Shinseki, 23 Vet. App. 488 (2010).

The Board thus finds that all necessary development has been accomplished and appellate review may proceed.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

II. Analysis

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby.  38 U.S.C.A. 1110, 1131 (West 2014); 38 C.F.R. 3.303(a) (2014).  Service connection may also be granted for any disease diagnosed after the military discharge, when all the evidence, including that pertinent to the period of military service, establishes that the disease was incurred during the active military service.  38 U.S.C.A. § 1113(b) (West 2014); 38 C.F.R. § 3.303(d).

In general, service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

A Veteran who served in the Republic of Vietnam between January 9, 1962, and May 7, 1975, is presumed to have been exposed to certain herbicide agents (e.g., Agent Orange) during such service, absent affirmative evidence to the contrary.  
38 U.S.C.A. § 1116(f); 38 C.F.R. § 3.307(a)(6)(iii).  Service connection based on herbicide exposure will be presumed for certain specified diseases that become manifest to a compensable degree within a specified period of time in the case of certain diseases.  38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307(a)(6), 3.309(e).

Even if a Veteran is not entitled to presumptive service connection for a disease claimed as secondary to herbicide exposure, VA must also consider the claim on a direct service-connection basis.  When a disease is first diagnosed after service but not within the applicable presumptive period, service connection may nonetheless be established by evidence demonstrating that the disease was in fact incurred in service.  See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

In addition, for Veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities are presumed to have been incurred in service if they manifested to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137; 38 C.F.R. §§ 3.307, 3.309.

Lay evidence is competent to establish the presence of observable symptomatology and "may provide sufficient support for a claim of service connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  When a condition is capable of lay observation and may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature."  

Lay evidence can be competent and sufficient to establish a diagnosis when a layperson (1) is competent to identify the medical condition; or, (2) is reporting a contemporaneous medical diagnosis; or, (3) describes symptoms at the time which supports a later diagnosis by a medical professional.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  Although a lay person is competent in certain situations to provide a diagnosis of a simple condition, a lay person is not competent to provide evidence as to more complex medical questions.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).  Likewise, mere conclusory or generalized lay statements that a service event or illness caused a current disability are insufficient.  Waters v. Shinseki, 601 F.3d 1274, 1278 (2010).
	
When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

The Veteran contends that he has COPD due to Agent Orange exposure.  
COPD is not among the listed diseases subject to presumptive service connection on the basis of Agent Orange. 38 C.F.R. § 3.309(e).  There is no competent opinion linking current COPD to Agent Orange exposure.  Although the Veteran contends that he has COPD as the result of such exposure, this is a complex medical scientific question that would not be subject to lay observation.  See 38 U.S.C.A. § 1116(b) (West 2002) (providing that presumptive service connection for conditions due to Agent Orange will be based on scientific reports from the National Academy of Sciences).  The Veteran's opinion does not constitute competent evidence of a link between COPD and Agent Orange.

The Veteran is also not entitled to invoke the presumption of service connection for chronic diseases because COPD is not one of the diseases specified for application of this presumption.  38 C.F.R. § 3.309.

The Veteran is therefore not entitled to invoke these presumptions for COPD, but his claim is still considered under traditional service connection principles.  See Combee v. Brown, 34 F.3d 1039, 1043-1044 (Fed. Cir. 1994).

VA treatment records show a diagnosis of COPD in August 2008.  As such, the Board finds the current disability element is established.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

Service treatment records show that the Veteran was treated for an upper respiratory infection in May 1971 and given a cold pack.  On his induction Report of Medical History dated in April 1971, the Veteran indicated that he experienced a chronic cough, but he denied asthma, shortness of breath, and pain or pressure in chest.  The Veteran's induction and separation examinations both noted the Veteran's lungs and chest as normal.  Thereafter, on a National Guard enlistment Report of Medical History, the Veteran indicated that he had not had asthma, shortness of breath, pain or pressure in chest, or a chronic cough.  A National Guard enlistment examination dated in October 1973 also noted the Veteran's lungs and chest as normal.  

Post-service treatment records show that the Veteran was treated at a VAMC emergency room for chest congestion, shortness of breath, and cough in August 2008.  The Veteran also reported that he was a two pack per day smoker for the last 30 years.  He was subsequently diagnosed with COPD.  

At the March 2012 hearing, the Veteran testified that he did not have COPD until "just here lately."  He also stated his belief that his COPD was "from smoking a pack of cigarettes a day for 45 years."  The Veteran's wife testified that the Veteran first had symptoms of COPD in August 2008.  

In this case, the Veteran does not assert, and the record does not indicate, that he experienced chronic breathing problems during or since his active service.  The record shows that the first evidence of a diagnosis of COPD is in August 2008, almost 40 years after service.  The Board notes that the Veteran has opined that his COPD is due to Agent Orange exposure from service.  As noted above, while laypersons are sometimes competent to provide an opinion regarding etiology, the Board finds that this is not one of those cases.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

The evidence does not show that the Veteran incurred any event, injury or disease to his respiratory system in service, or that his post-service COPD had its onset in service.  As noted above, his STRs do not contain any respiratory complaints other than an upper respiratory infection that was treated with a cold pack.  The examinations throughout the Veteran's military service repeatedly showed clinically normal lungs and chest.  In reports of medical history after induction, the Veteran denied pertinent symptoms.  No medical professional has reported that the onset of COPD occurred during service, and none of the Veteran's treatment records show that he reported that the onset began during service.  In fact, both the Veteran and his wife testified that the Veteran did not experience symptoms of COPD until 2008.

Based on a review of the record evidence, the Board concludes that service connection for COPD is not warranted.  Although the record evidence shows that the Veteran currently has COPD, it does not indicate that the Veteran's COPD had a causal connection or was associated with his active military service.  In light of the foregoing, the Board must conclude that the preponderance of the evidence is against the claim.  In reaching this conclusion, the Board considered the applicability of the benefit of the doubt doctrine.  However, that doctrine is not applicable in the instant appeal as the preponderance of the evidence is against the claim.  See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990); 38 C.F.R. § 3.102 (2014).   


ORDER

Entitlement to service connection for chronic obstructive pulmonary disease is denied.


REMAND

After a thorough review of the Veteran's claims file, the Board has determined that additional evidentiary development is necessary prior to the adjudication of the remaining issues on appeal.  Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.

A December 2012 VA treatment record shows that the Veteran was admitted to the Cumberland Regional Medical Center in late November 2012 for nausea, vomiting, ETOH abuse, metabolic acidosis, hypokalemia, hyponatremia, acute renal failure, diabetes, and coronary artery disease.  However, treatment records relating to this hospitalization are not of record.  When VA is put on notice of the existence of private medical records, VA must attempt to obtain those records before proceeding with the appeal.  See Lind v. Principi, 3 Vet. App. 493, 494 (1992); Murincsak v. Derwinski, 2 Vet. App. 363 (1992).  Because it appears that there may be outstanding private medical records containing information pertinent to this claim, those records should be obtained.  

Diabetes Mellitus

The Veteran contends that his service-connected diabetes is more severe than currently rated.  As directed by the Board's June 2012 remand, the Veteran was afforded a VA examination in February 2013 to assess the current severity of his diabetes.  The examiner indicated that the Veteran did not require regulation of activities as part of medical management for diabetes.  The examiner also indicated that the Veteran had infrequent diabetic care, no episodes of hospitalization for episodes of ketoacidosis or hypoglycemia, no unintentional weight loss attributable to diabetes, and no progressive loss of strength attributable to diabetes.  However, as the aforementioned hospitalization records, which potentially show that the Veteran was hospitalized for complications related to diabetes, were not of record at the time of the February 2013 examination, the Board finds that a new examination is warranted.  See Bowling v. Principi, 15 Vet. App. 1, 12 (2001) (emphasizing the Board's duty to return an inadequate examination report "if further evidence or clarification of the evidence...is essential for a proper appellate decision"); see also Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (holding that the Board may reject a medical opinion based on an inaccurate factual basis).

Moreover, the examiner did not discuss any of the Veteran's contentions that he experiences multiple complications of diabetes in the February 2013 examination report.  A remand by the Board confers on a claimant, as a matter of law, the right to compliance with the remand orders and provides that the Secretary of VA has a concomitant duty to ensure compliance with the terms of the remand.  Stegall v. West, 11 Vet. App. 268 (1998).  In this case, the Board's June 2012 remand specifically directed the examiner to consider the Veteran's contentions regarding diabetes complications.  However, despite multiple references in the record to unintentional weight loss, out of control blood glucose, and loss of strength in his legs, it is not clear from the examination report whether the examiner considered that evidence.  Further, the examiner did not indicate that he reviewed the entire claim file as directed.  As such, the mandates of the Board's remand were not adhered to, and the claim must again be remanded so that remedial compliance with the Board's June 2012 remand can occur.

Additionally, recent VA treatment records show that the Veteran is currently homebound and receiving in-home nursing care.  Because this may indicate a worsening of his condition and because the last VA examination was two years ago, the Board finds that a contemporaneous VA examination is needed to determine the current severity of his service-connected diabetes.  See Snuffer v. Gober, 10 Vet. App. 400 (1997) (noting that a veteran is entitled to a new VA examination where there is evidence that the condition has worsened since the last examination).

Sleep Apnea

The Veteran contends that his sleep apnea is secondary to his service-connected PTSD.  Pursuant to the Board's June 2012 remand, the Veteran was afforded a VA examination in February 2013.  The examiner indicated that a July 2009 sleep study was negative for evidence of sleep apnea, but that the July 2009 sleep study did diagnose the Veteran with upper airway resistance syndrome.  The examiner also noted that a November 2009 sleep study "did seem to indicate mild sleep apnea but no diagnosis is noted on the report."  After reporting that the Veteran did not have a diagnosis of sleep apnea, the examiner opined that the Veteran's sleep apnea and/or upper airway resistance syndrome was less likely than not proximately due to or the result of the Veteran's service-connect PTSD.  The examiner's rationale was that risk factors for sleep apnea in the current medical literature do not include PTSD.  

Once VA undertakes the effort to provide an examination when developing a service connection claim, even if not statutorily obligated to do so, it must provide one that is adequate for purposes of the determination being made.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

The Board finds the February 2013 opinion inadequate for several reasons.  First, the examiner did not provide an adequate rationale for whether the Veteran's PTSD aggravates the Veteran's sleep disorder.  Additionally, the examiner based his opinion that the Veteran's upper airway resistance syndrome was not caused or aggravated by the Veteran's PTSD on medical literature relating to sleep apnea.  

Under these circumstances, the Board finds that the VA opinion is incomplete, and that further medical opinion - based on full review of the record and supported by adequate rationale - is needed to fairly resolve the claim.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2012); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Additionally, the Board notes that the November 2009 sleep study referenced by the VA examiner is not of record.  On remand, an attempt should be made to obtain this evidence.

Liver Condition

The Veteran contends that his liver condition is secondary to his service-connected diabetes.  Pursuant to the Board's June 2012 remand, the RO obtained an opinion as to the Veteran's contentions.  In February 2013, a VA examiner reviewed the claims file and indicated that the only liver diagnosis the Veteran had was hemangiomas of the liver.  The examiner opined that the Veteran's liver condition was less likely than not proximately due to or the result of the Veteran's service-connected diabetes because hemangiomas of the liver are not known to be caused or aggravated by diabetes in the medical literature.  The examiner also indicated that "no diagnosis of fatty liver was noted on a CT scan of the liver dated 6/21/2010."  The Board finds, however, that the opinion is inadequate, inasmuch as it appears that the examiner failed to adequately review the claims file.  In this regard, the examiner reported that "no evidence of a fatty liver is noted."  The Board's review of the evidence of record, however, shows that the Veteran was diagnosed with a fatty liver in July 2009.  Moreover, a February 2011 private CT scan shows a "[p]robable fatty infiltration of the liver" and "[p]robable hepatomegaly."  This evidence renders the examiner's observation that there is no evidence of a fatty liver and that the Veteran only has a diagnosis of hemangiomas of the liver inaccurate.  See Bowling v. Principi, 15 Vet. App. 1, 12 (2001) (emphasizing the Board's duty to return an inadequate examination report "if further evidence or clarification of the evidence...is essential for a proper appellate decision"); see also Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (holding that the Board may reject a medical opinion based on an inaccurate factual basis).  Additionally, as noted above, potentially pertinent hospitalization records have yet to be obtained, and VA treatment records have been added to the claims file subsequent to the February 2013 examination.  Accordingly, an addendum opinion is warranted.

Hypertension 

The Veteran contends that his hypertension is secondary to his service-connected diabetes.  Pursuant to the Board's June 2012 remand, the RO obtained an opinion as to the Veteran's contentions.  In February 2013, a VA examiner opined that the Veteran's hypertension was less likely than not proximately due to or the result of the Veteran's service-connected diabetes.  The examiner's rationale was, in part, that "[d]iabetes does not cause or aggravate hypertension in the absence of chronic renal disease.  The Veteran does not have chronic renal disease as noted by his normal lab tests on 7/12/2012."  In light of the aforementioned hospitalization records, which appear to show that the Veteran was hospitalized in November 2012 for renal disease, the Board finds that the examiner's opinion may be based on an inaccurate factual premise.  Additionally, VA treatment records were added to the claims file subsequent to the February 2013 examination.  Accordingly, an addendum opinion is warranted.

Shrapnel Injury

The Veteran contends that he suffers from residuals of a shrapnel injury he incurred while in Vietnam.  In a July 2012 statement, the Veteran indicated that his right leg was injured by shrapnel during a mortar attack.  He stated that after the attack, he was sent to the medics and given morphine.  He reported that he was placed on light duty for a month.  Similarly, at the March 2012 hearing, the Veteran testified that at the time of the injury, he was on a firebase with no hospital, so he just waited for the wound to heal.  The Veteran and his wife testified that the site of the wound is very sensitive.  Additionally, the Veteran displayed his leg to the undersigned Veterans Law Judge.  A large scar was observed.  

Service treatment records are silent for any indication of a shrapnel injury.  At separation, the Veteran's lower extremities were clinically normal and no scars were noted.  However, the Board also notes that a separation report of medical history is not of record.  

Post-service, various VA treatment providers have noted the Veteran's report of suffering from a shrapnel injury in Vietnam.  A December 2011 VA treatment note shows that the Veteran complained of chronic right calf tenderness due to a gunshot wound.  The Veteran has not been afforded a VA examination.

VA's duty to assist includes providing a medical examination when it is necessary to make a decision on a claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159.  Such development is necessary if the information and evidence of record does not contain sufficient competent medical evidence to decide the claim, but (1) contains competent evidence of diagnosed disability or symptoms of disability, (2) establishes that the Veteran suffered an event, injury or disease in service, or has a presumptive disease during the pertinent presumptive period, and (3) indicates that the claimed disability may be associated with the in-service event, injury, or disease, or with another service-connected disability.  38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79, 83-86 (2006).  The threshold for finding a link between current disability and service so as to require medical examination is low.  Locklear v. Nicholson, 20 Vet. App. 410 (2006); McLendon, 20 Vet. App. at 83. 

In the present case, the Board finds that the McLendon requirements are satisfied with respect to the Veteran's shrapnel injury claim.  With respect to the first McLendon element, evidence of a current disability, the Veteran has described current right leg symptomatology, including tenderness and a scar.  Even though he is a layperson, the Veteran is competent to present such basic medical evidence in support of his claim.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (explaining in footnote 4 that a Veteran is competent to provide a diagnosis of a simple condition such as a broken leg, but not competent to provide evidence as to more complex medical questions).  Moreover, VA treatment records note right calf tenderness.

Although the Veteran's service treatment records are silent for treatment for a shrapnel injury, the Veteran has competently and credibly testified that he suffered an injury in Vietnam and was treated with morphine.  The Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  A veteran is competent to report what occurred in service because testimony regarding first-hand knowledge of a factual matter is competent.  Washington v. Nicholson, 19 Vet. App. 363 (2005).  Moreover, the Board finds that such an injury is of the type, place, and circumstance consistent with the Veteran's service as a military policeman in Vietnam.  See 38 U.S.C.A. § 1154(a), (b).  Accordingly, the second McLendon element is also satisfied.

Finally, the low threshold of the third McLendon element is satisfied by the Veteran's own lay testimony of continuity of symptomatology since service.

The Board finds, however, that there is insufficient evidence of record to decide the claim.  Therefore, the Board finds it necessary to remand this claim for a VA examination and etiology opinion.

TDIU

The remanded claims are also inextricably intertwined with the Veteran's claim for a TDIU prior to February 4, 2011, because entitlement to TDIU is determined by the level of impairment of all service connected disabilities.  See 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16.  Thus, a decision by the Board on the Veteran's TDIU claim would, at this point, be premature.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (holding that two issues are "inextricably intertwined" when they are so closely tied together that a final decision cannot be rendered unless both issues have been considered).

Finally, because the record indicates that the Veteran has been receiving ongoing VA treatment, any updated VA treatment records should be obtained and associated with the claims file.

Accordingly, the case is REMANDED for the following action:

1. Obtain and associate with the Veteran's claims file all outstanding VA treatment records for the period from May 2014 to the present.  

2. Send to the Veteran and his representative a letter requesting that the Veteran provide sufficient information, and if necessary, authorization to enable it to obtain any additional evidence pertinent to the claim on appeal that is not currently of record.  Specifically request that the Veteran furnish, or furnish appropriate authorization to obtain, any pertinent, outstanding private records.  

If any of the requested private records are unavailable, inform the Veteran and afford him an opportunity to submit any copies in his possession.  Allow the Veteran an appropriate amount of time to respond.  These requested records must specifically include, but are not limited to:

a. Hospitalization records from Cumberland Medical Center dated in November and December 2012

b. Sleep study report dated in November 2009 from Sleep Central in Murray, Kentucky

All records obtained pursuant to this request must be included in the Veteran's claims file.  If the search for such records has negative results, documentation to that effect should be included in the claims file in accordance with 38 C.F.R. § 3.159(c)(1).

3. After any outstanding VA and private treatment records are associated with the claims file, schedule the Veteran for a VA examination to determine the current severity of his service-connected diabetes.

The entire claims folders and a copy of this remand must be made available to the examiner in conjunction with the examinations.  The examination reports must reflect review of pertinent material in the claims folder. 

After reviewing the claims file and conducting an interview with, and examination of, the Veteran, provide current findings as to the severity of the Veteran's diabetes mellitus - describe the type of medication (if any) required, whether a restricted diet is required, whether regulation of activities is required, and whether he experiences (and frequency of) episodes of ketoacidosis or hypoglycemic reactions requiring hospitalization.  The examiner should specifically discuss the Veteran's contentions that he experiences multiple complications of diabetes, such as tremors, vomiting, and leg weakness.

4. After any outstanding VA and private treatment records are associated with the claims file, schedule the Veteran for an examination regarding his sleep disorder.  The entire claims file, to include a complete copy of this REMAND must be made available to the physician designated to examine the Veteran, and the examination report should include discussion of the Veteran's documented medical history and assertions.

All indicated tests and studies should be accomplished (with all results made available to the requesting physician prior to the completion of his or her report), and all clinical findings should be reported in detail.

The examiner should clearly indicate whether the Veteran currently suffers, or at any time during the pendency of this appeal suffered, from a sleep disorder-to include, but not limited to, sleep apnea.

If so, then for each such diagnosed disorder, the examiner should provide an opinion for the following questions: (a) is it at least as likely as not (i.e., there is a 50 percent or greater probability) that the sleep disorder was caused by the Veteran's service-connected PTSD?  (b) If the answer to (a) is "No," is it at least as likely as not (i.e., there is a 50 percent or greater probability) that the sleep disorder was aggravated (i.e., worsened beyond normal progression) by the Veteran's service-connected PTSD?

A rationale for all requested opinions shall be provided.

The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinions.  If the examiner rejects the Veteran's reports, the examiner must provide a reason for doing so.

5. After any outstanding VA and private treatment records are associated with the claims file, return the claims file, to include a copy of this remand, to the February 2013 VA examiner for an addendum opinion regarding the Veteran's liver condition.  If the examiner who drafted the February 2013 opinion is unavailable, the opinion should be rendered by another appropriate medical professional.  The need for another examination is left to the discretion of the medical professional offering the addendum opinion.

The claims file and a copy of this Remand must be made available to the reviewing examiner, and the examiner shall indicate in the addendum report that the claims file was reviewed.

Following a review of the claims file, the reviewing examiner should clearly indicate whether the Veteran currently suffers, or at any time during the pendency of this appeal suffered, from a liver disorder.  

If so, for each identified liver disorder, the examiner should provide an opinion for the following questions: (a) is it at least as likely as not (i.e., there is a 50 percent or greater probability) that the disorder was caused by the Veteran's service-connected diabetes?  (b) If the answer to (a) is "NO," is it at least as likely as not (i.e., there is a 50 percent or greater probability) that the disorder was aggravated (i.e., worsened beyond normal progression) by the Veteran's service-connected diabetes?  

Although the examiner has an independent responsibility to review the claims file for pertinent evidence, attention is directed to the urinary tract CT scan performed in February 2011 and to the attachment to the Veteran's April 2010 VA Form 9 wherein the Veteran's representative cites to the American Liver Foundation for evidence that "people who have other conditions such as diabetes tend to develop fatty liver."

A rationale for all requested opinions shall be provided.

6. After any outstanding VA and private treatment records are associated with the claims file, return the claims file, to include a copy of this remand, to the February 2013 VA examiner for an addendum opinion regarding the Veteran's hypertension.

If the examiner who drafted the February 2013 opinion is unavailable, the opinion should be rendered by another appropriate medical professional.  The need for another examination is left to the discretion of the medical professional offering the addendum opinion.

Following a review of the claims file, the reviewing examiner should provide an opinion for the following questions: (a) is it at least as likely as not (i.e., there is a 50 percent or greater probability) that the Veteran's hypertension was caused by the Veteran's service-connected diabetes?  (b) If the answer to (a) is "No," is it at least as likely as not (i.e., there is a 50 percent or greater probability) that the Veteran's hypertension was aggravated (i.e., worsened beyond normal progression) by the Veteran's service-connected diabetes?

Although the examiner has an independent responsibility to review the claims file for pertinent evidence, attention is directed to the December 2012 VA treatment note showing that the Veteran was hospitalized for renal disease, as well as to the actual hospitalization records, if they are obtained and associated with the claims file.

A rationale for all requested opinions shall be provided.

7. After any outstanding VA and private treatment records are associated with the claims file, the Veteran should be scheduled for a VA examination regarding the claimed residuals of a shrapnel injury.  The examiner must be provided the Veteran's claims file for review, and any indicated studies must be completed.  Following examination of the Veteran and review of the claims file, the examiner should provide an opinion for the following:  is it at least as likely as not (i.e., 50 percent or greater probability) that the Veteran has a right, lower calf disability, including a scar, had its onset in service, or is it otherwise etiologically related to his active service, including due to an alleged shrapnel injury in Vietnam?

A rationale for all requested opinions shall be provided.

The examiner is advised that the Veteran is competent to report in-service events and treatment, and his symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinions.  If the examiner rejects the Veteran's reports, the examiner must provide a reason for doing so.

8. Thereafter, the RO/AMC must review the claims file to ensure that the foregoing requested development has been completed.  In particular, review the requested examination reports and medical opinions to ensure that they are responsive to and in compliance with the directives of this remand and if not, implement corrective procedures.  See Stegall v. West, 11 Vet. App. 268 (1998).

9. Following the completion of the foregoing, the RO should readjudicate the Veteran's claims.  If the claims are not granted in full, supply the Veteran and his representative with a supplemental statement of the case and allow an appropriate period of time for response.  Thereafter, the claims folder should be returned to the Board for further appellate review, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
DEBORAH W. SINGLETON

Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


